UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6700


WAYNE RESPER,

                       Plaintiff – Appellant,

          v.

SECRETARY, DPSCS; OAKLEY IGO; COMMISSIONER OF CORRECTIONS,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-03431-PJM)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wayne     Resper    appeals        the    district       court’s       orders

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B)          (2012)      and         denying        his         motion        for

reconsideration under Fed. R. Civ. P. 59(e).                         We have reviewed

the record and find no reversible error.                      Accordingly, we affirm

for   the     reasons    stated    by    the     district       court.        Resper      v.

Secretary,      DPSCS,    No.     8:13-cv-03431-PJM            (D.    Md.    Jan.    28    &

Apr. 17,    2014).       We     dispense    with       oral   argument      because       the

facts   and    legal     contentions       are    adequately         presented      in    the

materials     before     this    court     and    argument      would       not   aid     the

decisional process.



                                                                                  AFFIRMED




                                            2